DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 10-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 10,606,217 B2).
Regarding Claim 1, Kim et al. teaches in Figure 3, a time-to-digital conversion circuit comprising: 
a first time-to-digital conversion circuit enabled when a first phase difference between a clock of an input signal and a recovery clock signal is greater than a 
a second time-to-digital conversion circuit enabled when the first phase difference is equal to or smaller than the reference phase difference and configured to output a second digital signal corresponding to the first phase difference (using 34, which is enabled based on LOCK_F; see also Col. 10, line 48 to Col. 11, line 5).  

Regarding Claims 2 and 11, Kim et al. further teaches the time-to-digital conversion circuit, wherein the second time-to-digital conversion circuit comprises: 
a first time-to-digital converter configured to output a first output signal corresponding to the first phase difference (using 32); and 
a second time-to-digital converter configured to output a second output signal corresponding to a second phase difference between the recovery clock signal and a first clock signal (based on CLK_OUT and LOCK_F, which corresponds to the output phase based on CLK_REF and CLK_D and whether LOCK_F is enabled), 
wherein the first clock signal has the preset second phase difference from the recovery clock signal (as signaled by LOCK_F; see also Col. 10, line 48 to Col. 11, line 5).  

Regarding Claims 3 and 12, Kim et al. further teaches the time-to-digital conversion circuit, wherein the second phase difference is set identically with the reference phase difference (when LOCK_F is high).  



Regarding Claims 6 and 15, Kim et al. further teaches the time-to-digital conversion circuit, wherein the second time-to-digital conversion circuit outputs the second digital signal that maintains a previous value when a value of the first output signal is greater than a value of the second output signal (based on signal from LOCK_F; see also Col. 10, line 48 to Col. 11, line 5).  

Regarding Claims 7 and 16, Kim et al. further teaches the time-to-digital conversion circuit, wherein the second time-to-digital conversion circuit outputs the second digital signal that maintains a previous value when the clock of the input signal is not recognized (based on signal from LOCK_F; see also Col. 10, line 48 to Col. 11, line 5).  

Regarding Claims 8 and 17, Kim et al. further teaches in Figure 7 the time-to-digital conversion circuit, further comprising 
a multiplexer configured to select one of the first digital signal and the second digital signal and output the selected signal (using 332 to select one of CD_IG and CD_CAL, which are generated based on CLK_REF and CLK_D (See Figure 8A)), in 

Regarding Claims 9 and 18, Kim et al. further teaches the time-to-digital conversion circuit, wherein the multiplexer selects the first digital signal when the first phase difference is greater than the reference phase difference and selects the second digital signal when the phase difference is equal to or smaller than the reference phase difference (based in part on signal from LOCK_F).  

Regarding Claim 10, Kim et al. teaches in Figure 8A a source driver comprising: 
a clock and data recovery circuit configured to generate a recovery clock signal and recovery data from an input signal by using a time-to-digital conversion circuit (using 300); and 
a data driving circuit configured to convert the recovery data into a data voltage  (see system configuration in Figure 13) and provide the data voltage to a display panel (Col. 1, lines 20-22: where the circuit shown is used with wireless communication devices, which have display panels), and further teaches in Figure 3 wherein the time-to-digital conversion circuit comprises: 
a first time-to-digital conversion circuit enabled when a first phase difference between a clock of an input signal and a recovery clock signal is greater than a reference phase difference and configured to output a first digital signal corresponding to the first phase difference (using 32, which is based on CLK_REF and CLK_D); and 
.  

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art does not disclose, teach or suggest  the time-to-digital conversion circuit, wherein the second time-to-digital conversion circuit further comprises:
an encoder configured to convert the flip-flop signal into the second digital signal;
in combination with all the other claimed limitations.  

Regarding Claim 14, the prior art does not disclose, teach or suggest the source driver, wherein the second time-to-digital conversion circuit further comprises: 
an encoder configured to convert the flip-flop signal into the second digital signal and output the second digital signal to a digital loop filter;
in combination with all the other claimed limitations.  

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/           Primary Examiner, Art Unit 2849